Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathon Moseley appeals the district court’s order dismissing his complaint under 42 U.S.C. § 1983 (2000) and related claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Moseley v. The Circuit Court of Arlington, No. 1:08-cv-00255-CMH-TRJ (E.D. Va. filed July 17, 2008 and entered July 18, 2008). We deny Moseley’s motion for summary disposition and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.